                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


MSP RECOVERY CLAIMS, SERIES
LLC, SERIES 16-05-456 and SERIES
16-11-509,

                     Plaintiffs,

v.                                                      Case No: 6:18-cv-1456-Orl-40DCI

AIX SPECIALTY INSURANCE
COMPANY,

                     Defendant.
                                          /

                                          ORDER

       This cause comes before the Court without oral argument on Defendant’s

Combined Motion to Dismiss Amended Class Action Complaint and Alternative Motion to

Dismiss Class Allegations (Doc. 37 (the “Motion”)), Plaintiffs’ Response in Opposition

(Doc. 51), and Defendant’s Reply (Doc. 54). With briefing complete, the Motion is ripe.

Upon consideration, the Motion is due to be denied.

I.     STATUTORY FRAMEWORK

       Before the Court enters the complex statutory arena that is Medicare’s, a brief

historical discussion is in order for context. The Medicare Secondary Payer Act (“MSP

Act”), designed to cut costs, makes Medicare a “secondary payer” and shifts the

obligation to pay for medical services to group health plans, workers’ compensation, and

no-fault and liability insurers, all considered “primary plans.” 42 U.S.C. § 1395y(b)(2). The

statute forbids Medicare from paying for services for which “payment has been made or

can reasonably be expected to be made” by a primary payer. Id. § 1395y(b)(2)(A)(ii).
       If a primary payer “has not made or cannot reasonably be expected to make

payment with respect to the item or service promptly,” Medicare may make a “conditional

payment.” Id. § 1395y(b)(2)(B)(i). In the event of a conditional payment, the primary payer

is obligated to reimburse Medicare “if it is demonstrated that such primary plan has or

had a responsibility to make payment with respect to such item or service.” Id. §

1395y(b)(2)(B)(ii). This responsibility may be demonstrated by “a judgment, a payment

conditioned upon the recipient’s compromise, waiver, or release (whether or not there is

a determination or admission of liability) of payment for items or services included in a

claim against the primary plan or the primary plan’s insured, or by other means.” Id.

       “To give the reimbursement requirement some teeth, the MSP Act created a cause

of action that permits the government to sue when it is not properly reimbursed.” MSPA

Claims 1, LLC v. Tenet Fla., Inc., 918 F.3d 1312, 1316 (11th Cir. 2019); see also 42

U.S.C. § 1395y(b)(2)(B)(iii). And because private parties are often better situated than the

government to know about liable primary payers, the MSP Act also created a private right

of action that entitles successful private plaintiffs to recover double damages against

primary payers. § 1395y(b)(3)(A).

       Decades after the MSP Act was passed, Congress enacted the Medicare

Advantage Program (also known as Medicare Part C). 42 U.S.C. § 1395w-21 et seq. The

law authorized “Medicare to sub-contract its duties to private insurers, operating as

Medicare Advantage Organizations (commonly called ‘MAOs’).” Tenet Fla., 918 F.3d at

1316. Under these contracts, MAOs provide benefits to Medicare enrollees in accordance

with traditional Medicare in exchange for a fee. Id.




                                             2
         Since MAOs stand in Medicare’s shoes, they are entitled to reimbursement of

conditional payments rendered for services covered by a primary payer. Id. at 1317. If a

primary payer improperly fails to reimburse a MAO, the MAO can sue for double damages

using the private cause of action. Id.

II.      FACTUAL BACKGROUND 1

         Plaintiffs, MSP Recovery Claims, Series LLC (“MSP Recovery”), Series 16-05-

456, and Series 16-11-509, bring this putative class action against Defendant, AIX

Specialty Insurance Company (“AIX”), under the MSP Act. (Doc. 18).

         Plaintiffs were assigned recovery rights against Defendant from various MAOs

stemming from Medicare reimbursement claims that Defendant wrongfully failed to pay.

(Id. ¶ 2). Plaintiffs allege two exemplar cases to support their claims.

         On January 3, 2015, J.W. was injured in an accident in Florida, with such accident

being covered under a no-fault insurance policy issued by Defendant. (Id. ¶ 8). At the time

of the accident, J.W. was also enrolled in a Medicare Advantage plan issued and

administered by Health First Health Plans, Inc. (“HFHP”), a MAO. (Id. ¶ 7). J.W. sustained

numerous injuries from the accident and was treated by several medical care providers

between January 3, 2015, and April 30, 2015. (Id. ¶¶ 8–10). The providers turned to J.W.’s

MAO, HFHP, for payment of J.W.’s medical expenses. (Id. ¶ 10). HFHP was charged

$27,831.05 from the providers and ultimately paid $3,614.62. (Id.). Plaintiffs aver

Defendant is a primary payer with an obligation to reimburse HFHP because Defendant’s




1     This account of the facts comes from the Amended Complaint. (Doc. 18). The Court
      accepts these factual allegations as true when considering motions to dismiss. See
      Williams v. Bd. of Regents, 477 F.3d 1282, 1291 (11th Cir. 2007).




                                             3
insurance policy covered injuries stemming from the accident. (Id. ¶ 11). Defendant failed

to reimburse HFHP despite its obligation. (Id.). 2

       On April 28, 2016, HFHP “assigned all rights to recover conditional payments

made on behalf of its enrollees”—including rights to recover against Defendant for J.W.’s

medical expenses—and associated claims data to MSP Recovery. (Id. ¶¶ 13–17). MSP

Recovery thereafter assigned the rights it received from HFHP to Series 16-05-456—a

separate legal entity created under Delaware law and MSP Recovery’s LLC agreement.

(Id. ¶¶ 18, 60–63). 3

       In another example of Defendant failing to reimburse a MAO, the Amended

Complaint offers the example of V.T., who was injured in an accident in Florida that was

covered by Defendant’s insurance policy. (Id. ¶ 30). V.T. received medical care from

providers; those providers billed V.T.’s MAO, Summacare, Inc. (“Summacare”), which

paid a portion of V.T.’s accident-related medical expenses. (Id. ¶¶ 30–32). Again,

Defendant failed to reimburse Summacare despite its legal obligation. (Id. ¶ 33).

Thereafter, Summacare assigned its recovery rights to MSP Recovery, which in turn

assigned its rights acquired from Summacare to a series subsidiary, Series 16-11-509.

(Id. ¶ 36).




2   Further, Defendant “reported and admitted to the Centers for Medicare & Medicaid
    Services (‘CMS’) that it was the primary payer for J.W.” (Id. ¶ 11).

3   MSP Recovery “established various designated series . . . to maintain various claims
    recovery assignments separate from other Company assets, and in order to account
    for and associate certain assets with certain particular series.” (Id. ¶ 61). Under MSP
    Recovery’s LLC agreement, each separate series is “owned and controlled” by MSP
    Recovery. (Id.). MSP Recovery has the right, as do the series themselves, to
    independently enforce claims assigned to each series. (Id.).



                                             4
       Plaintiffs bring this action to recover on the claims they have been assigned from

MAOs to which Defendant owed Medicare reimbursements. In addition to recovery on the

claims Plaintiffs acquired through assignment, Plaintiffs seek to recover on behalf of a

Rule 23(b)(3) class of MAOs (and their assignees) that made conditional payments to a

Medicare beneficiary where: (1) Defendant was a primary payer by virtue of a contractual

obligation to pay for services covered by Defendant’s insurance policies and also a

Medicare Advantage plan; and (2) Defendant improperly failed to reimburse the MAOs .

(Id. ¶¶ 67–75). Defendant moves to dismiss. (Doc. 37).

III.   STANDARD OF REVIEW

        To survive a motion to dismiss made pursuant to Rule 12(b)(6), the complaint

 “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

 plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face when the plaintiff

 “pleads factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Id. Legal conclusions and recitation of a

 claim’s elements are properly disregarded, and courts are “not bound to accept as true

 a legal conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265,

 286 (1986). Courts must also view the complaint in the light most favorable to the

 plaintiff and must resolve any doubts as to the sufficiency of the complaint in the

 plaintiff’s favor. Hunnings v. Texaco, Inc., 29 F.3d 1480, 1483 (11th Cir. 1994) (per

 curiam). In sum, courts must (1) ignore conclusory allegations, bald legal assertions,

 and formulaic recitations of the elements of a claim; (2) accept well-pled factual

 allegations as true; and (3) view well-pled allegations in the light most favorable to the

 plaintiff. Iqbal, 556 U.S. at 67.



                                              5
IV.    DISCUSSION

       Defendant advances a handful of arguments for dismissal of both the Amended

Complaint in its entirety and of the class action allegations specifically. (Doc. 37). The

Motion misses the mark as the Amended Complaint is adequately pled.

       A.     Arguments for Dismissal of Amended Complaint

              1.     Validity of Assignments

       Defendant maintains that Plaintiffs’ claims fail because the Amended Complaint

does not factually allege the claims were properly assigned to Plaintiffs. (Doc. 37, pp. 8–

12). The Amended Complaint contains comprehensive allegations, and supportive

exhibits, detailing Plaintiffs’ thorough efforts at ensuring proper assignment of

reimbursement claims from the MAOs to Plaintiffs. Upon review, the Court finds that

Plaintiffs have plausibly alleged valid assignments.

              2.     Reasonable, Necessary, and Related

       Defendant next argues the Amended Complaint is impermissibly vague because

it fails to factually allege that the conditional payments made by the MAO assignors were

reasonable, necessary, and related to the automobile accidents at issue. (Id. at pp. 2–7).

To be sure, Defendant need only reimburse Medicare (or MAOs servicing Medicare

enrollees on Medicare’s behalf) for bills that are “reasonable, necessary, and related to

the automobile accident.” MSP Recovery, LLC v. Allstate Ins. Co., No. 15–20788–CIV,

2015 WL 10857402, at *3 (S.D. Fla. June 24, 2015). The exacting details Defendant

demands are not required at the motion to dismiss stage. See, e.g., Fed. R. Civ. P. 8.

Though Plaintiffs need not prove (and the Court need not judge) the reasonableness ,

necessity, or relatedness of each and every medical item in the complaint, the Amended




                                            6
Complaint’s allegations on those requirements go far beyond plausibility. For instance,

J.W. suffered “closed fracture[s] of metacarpal bones” and “multiple sites of metacarpus.”

(Doc. 18, ¶ 8). Her treatment for these injuries included taking x-rays, treating the

fractures, and applying a splint. (Id. ¶ 9). No doubt these allegations plausibly

demonstrate that Plaintiffs’ claims stem from reasonable, necessary, and related medical

treatment. See Allstate Ins. Co., 2015 WL 10857402, at *3; (Doc. 18, ¶¶ 8–9, 30–31).

              3.     Statute of Limitations

       Next, Defendant argues that Plaintiffs’ claims are due to be dismissed as untimely.

In support, Defendant directs the Court to 42 U.S.C. § 1395y(b)(2)(B)(vi), entitled “Claims-

filing period,” which provides:

       Notwithstanding any other time limits that may exist for filing a claim under
       an employer group health plan, the United States may seek to recover
       conditional payments in accordance with this subparagraph where the
       request for payment is submitted to the entity required or responsible under
       this subsection to pay with respect to the item or service (or any portion
       thereof) under a primary plan within the 3-year period beginning on the date
       on which the item or service was furnished.

(Doc. 37, pp. 12–13). Plaintiffs dispute § 1395y(b)(2)(B)(vi)’s applicability, arguing that

the correct limitations period is prescribed by § 1395y(b)(2)(B)(iii), entitled “Action by

United States,” which provides:

       In order to recover payment made under this subchapter for an item or
       service, the United States may bring an action against any or all entities that
       are or were required or responsible . . . under a primary plan. The United
       States may, in accordance with paragraph (3)(A) collect double damages
       against any such entity. . . . An action may not be brought by the United
       States under this clause with respect to payment owed unless the complaint
       is filed not later than 3 years after the date of the receipt of notice of a
       settlement, judgment, award, or other payment made pursuant to paragraph
       (8) relating to such payment owed.

(Doc. 51, pp. 21–22).




                                              7
       Defendant cites MSPA Claims 1, LLC v. Kingsway Amigo Insurance Co., 361 F.

Supp. 3d 1270 (S.D. Fla. 2018), which held that § (B)(vi) requires MAOs to request

payment from a liable primary payer “within three years from the date on which the item

or services were furnished to the Medicare enrollee.” Id. at 1272. Plaintiffs cite another

decision from the Southern District of Florida which reached the opposite conclusion,

holding that § (B)(iii), not § (B)(vi), sets out the applicable statute of limitations, MSPA

Claims 1, LLC v. Bayfront HMA Medical Center, LLC, No. 17-cv-21733, 2018 WL

1400465, at *6 (S.D. Fla. Mar. 20, 2018). Both decisions are on appeal.

       The Court agrees with the reasoning and conclusion reached in Bayfront. Indeed,

“[s]ubparagraph (B)(vi) does not contemplate litigation.” Id. at *6. Instead, it establishes

the time in which the government must request reimbursement. Id. Subparagraph (B)(iii)

is the applicable section because it clearly contemplates litigation. Subparagraph (B)(iii)

is entitled Action by United States and “detail[s] the United States’ ability to bring a cause

of action for double damages[.]” See Bayfront, 2018 WL 1400465, at *6. Accordingly, §

(B)(vi) is inapposite.

       Defendant only argues that Plaintiffs’ claims are barred by the § (B)(vi) limitations

period, not the § (B)(iii) period. (Doc. 37, pp. 13–14; Doc. 54, p. 2). The Motion is therefore

denied on this ground.

       B.      Arguments for Dismissal of Class Allegations/Claims

       Finally, Defendant takes aim at the Amended Complaint’s class action allegations ,

assailing them from a variety of angles. (Doc. 37, pp. 17–30). The Court does not reach

these arguments, however, as they are premature. See Herrera v. JFK Med. Ctr. Ltd.

P’ship, 648 F. App’x 930, 934 (11th Cir. 2016) (per curiam) (“[C]lass certification is an




                                              8
evidentiary issue, and ‘it may be necessary for the court to probe behind the pleadings

before coming to rest on the certification question.” (quoting Comcast Corp. v. Behrend,

569 U.S. 27, 33 (2013))) 4; Mills v. Foremost Ins. Co., 511 F.3d 1300, 1309–10 (11th Cir.

2008) (reversing district court’s decision, based only on the complaint, not to certify a

class, noting that the district court’s attendant conclusions were “speculative at best and

premature at least”).

V.      CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion to Dismiss

(Doc. 37) is DENIED. Defendant shall answer the Amended Complaint no later than

Wednesday, June 5, 2019.

        DONE AND ORDERED in Orlando, Florida on May 22, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




4    “Unpublished opinions are not controlling authority and are persuasive only insofar as
     their legal analysis warrants.” Bonilla v. Baker Concrete Const., Inc., 487 F.3d 1340,
     1345 (11th Cir. 2007).




                                             9
